Title: To James Madison from Joseph Hamilton Daveiss, 20 December 1805
From: Daveiss, Joseph Hamilton
To: Madison, James


          
            Sir
            cornland near yellow Banks 20. Decr 1805
          
          From the answer to my letter respecting the panther creek lands with which you honoured me about three years ago, I was oblidged to pursue the caveat against the heirs of your respected Father, and by the Judgment of our District court theron, recovered the premises in controversy, together with $66.45.3 costs, as you will perceive by an extract from the clerks office enclosed.
          I have deemed it more proper to apply to you for payment of these costs, than to pursue by execution the recovery of them out of the lands owned by yourself & your coheirs in this country. Should you approve of this course, be pleased to pay that sum to the Hon. Albert Gallatin & enclose me his rect. or a copy therof. But if you think it inexpedient to do so, be so kind as to notify me of such decision. I am very respectfully yo mo ob. servant
          
            J. H. Daveiss
          
        